Exhibit 10.42

 

The Commerce Group, Inc.

Named Executive Officer Salaries and Bonuses

 

As approved by the Board of Directors in May 2006, the following table sets
forth the annual salaries that the Company has agreed to pay its CEO and four
most highly compensated executive officers other than the CEO who were
identified in the Company’s proxy statement for its 2006 annual meeting (the
“named executive officers”), and the bonuses that the named executive officers
are eligible to receive. All of the named executive officers are employees
at-will.

 

Name and Title

Annual Salary

Bonus

Arthur J. Remillard, Jr.

President, Chief Executive Officer, Chairman of the Board and Director

(through July 28, 2006)

 

$882,832

 

$10,500

Gerald Fels

Executive Vice President and Director (through July 28, 2006) President, Chief
Executive

Officer, Chairman of the Board

and Director

(effective July 28, 2006)

 

$553,808

 

$10,500

James A. Ermilio

Senior Vice President and General Counsel

 

$358,548

 

$10,500

Arthur J. Remillard, III

Senior Vice President--Policyholder Benefits, Assistant Clerk and Director

 

$308,320

 

$10,500

Randall V. Becker

Senior Vice President, Chief

Financial Officer, Treasurer and

Chief Accounting Officer

 

$302,773

 

$10,500

 

Each named executive officer of the Company also receives annual incentive
awards under the Company’s 2002 Incentive Compensation Plan. A form of the 2006
Incentive Award Agreement was filed as Exhibit 10.40 in the Company’s Form 10-Q
for the quarter ended March 31, 2006. The 2006 Incentive Award Agreement is
substantially the same as the previously granted Incentive Award Agreement.

 

 

 